I agree with the first part of the opinion of Mr. Justice BUSHNELL wherein he writes in effect that prejudice to the rights of the insurer is a necessary element to be considered in determining whether there has been an unreasonable delay in giving notice of the accident to the insurer "as soon as practicable." This follows the rule laid down by this Court in cases involving a like question regarding the giving of notice to fire insurance companies, before the rule was changed by statute as applied to fire insurance companies but not as to automobile insurance — Tubbs v. Dwelling-House Ins. Co., 84 Mich. 646;Hall v. Concordia Fire Ins. Co., 90 Mich. 403; Steele v.German Insurance Company of Freeport, Illinois, 93 Mich. 81
(18 L.R.A. 85); Rynalski v. Insurance Company of the State ofPennsylvania, 96 Mich. 395.
However, I agree with the second part of Mr. Justice DETHMERS' opinion holding in substance that under the facts in this case such prejudice was actually shown, as a result of which the case should be reversed. For that reason alone I concur with Mr. Justice DETHMERS in reversal.
CARR, C.J., and BUTZEL, J., concurred with BOYLES, J. *Page 502